MacLean, J.
In an action by a passenger to recover for losa through non-delivery of a trunk given into defendant company’s custody, in LTaples, the defendant applied for a bill of particulars upon the affidavit of one of its local attorneys who asserted the practice of the client abroad and its ignorance of certain things, without showing he knew anything about the matter or had even been abroad. This was supplemented later by an. affidavit of the local agent who deposed to the same effect, perfunctorily, without intimating any acquaintance, or opportunity to become acquainted, with the company’s business or practice in foreign parts. With captains and stewards and baggage masters. *93and the whole array of shipmen coming and going upon tho company’s steamers plying to this port, during all the months-almost a year and a half, while this action was not merely at issue but even upon the calendar, surely persons-a-plenty might have been found who could depose from actual knowledge of the conditions and practice, if material, at the Neapolitan dock, not unlikely, too, of the very occurrences while the Slavonia lay abreast and so supply sufficient papers for the application rightly denied by the learned justice because of its insufficiency.
The order should be affirmed.
Bischoee, J., concurs.